Title: From Thomas Jefferson to William Preston, 22 June 1780
From: Jefferson, Thomas
To: Preston, William



Sir
In Council June 22nd 1780.

Since my Letter directing the Guards from the Lead mines to escort the ammunition to Kentucky, I am informed that those men have not arms. Should this be the case it will be necessary that they should either be furnished with arms public or private or that a guard of the militia from the counties of Montgomery and Washington should go, the numbers from each county to be furnished in proportion to their militia. It is meant even in this case that the regulars shall go at the same time tho’ unarmed to join their regiment. I am Sir Your very humble servt.

Th: Jefferson

